Citation Nr: 9919216	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected shin splints with stress fracture residuals 
of the left leg.

2.  Entitlement to an increased (compensable) rating for the 
service-connected shin splints with stress related residuals 
of the right leg.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected conditions pursuant to 
38 C.F.R. § 3.324.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had verified active military service from January 
1996 to May 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 decision of the RO.  



REMAND

As noted by the veteran's representative in the Informal 
Hearing Presentation dated in November 1998, in adjudicating 
the issue of entitlement to a compensable evaluation for the 
service-connected shin splints with stress injuries of the 
left leg and right leg, VA failed to adequately address the 
applicability of 38 C.F.R. § 4.40 (1998) regarding functional 
loss due to pain and 38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage and the functional 
loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  

Additionally, the veteran's most recent VA examination was 
conducted in September 1997.  At that time, the examining 
physician noted X-ray studies of the veteran's legs could not 
be performed because she was pregnant.  Such X-ray studies 
should be taken in order to ascertain the current severity of 
the veteran's service-connected conditions.  

Adjudication of the veteran's claim for a 10 percent 
evaluation based on multiple noncompensable service-connected 
conditions pursuant to 38 C.F.R. § 3.324 is deferred pending 
the outcome of the veteran's claims for compensable ratings 
for her leg conditions.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her since September 1997 for her 
service-connected shin splints with 
stress fracture of the left leg and right 
leg.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the current severity of the veteran's 
shin splints with stress injury residuals 
of the left leg and right leg.  All 
indicated tests, including range of 
motion studies, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
provide ranges of motion in degrees of 
excursion.  The examiner should specify 
the nature and severity of the symptoms 
attributed to the service-connected 
disability.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected left shoulder 
disability. The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any opinion 
expressed must be provided.  A copy of 
the examination report should be 
associated with the claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal, 
to include consideration of the Court's 
holding in DeLuca and the provisions of 
38 C.F.R 3.324.  

4.  Based on the development requested 
hereinabove, the RO should undertake to 
review the veteran's claims.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then she 
and  her representative should be issued 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


